

116 HR 2706 IH: Feeding Hungry Students in Schools Act of 2019
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2706IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. Castro of Texas (for himself and Mr. Taylor) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to clarify that charitable organization
			 officials may receive food donations from schools under the food donation
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Feeding Hungry Students in Schools Act of 2019. 2.Food donation by schools through charitable organization officialsSection 9(l) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(l)) is amended—
 (1)in paragraph (1)— (A)by inserting , including from a fundraiser or charitable food drive, or after any food;
 (B)by striking general.—Each and inserting the following:  general.—(A)Food donations permissibleEach; and (C)by adding at the end the following:
					
						(B)Donations through charitable organization officials
 (i)In generalEach school participating in the school lunch program under this Act may donate the food described in subparagraph (A) to a charitable organization through a charitable organization official who is directly affiliated with the school and the local educational agency serving such school.
 (ii)Annual food safety trainingA charitable organization official may not receive donated food pursuant to this subparagraph unless such charitable organization official has received a food safety certification, or other applicable certification, from the State health department in the State such food is donated in.
 (C)Use of school campusThe food donated by a school pursuant to this paragraph may be received, stored, and distributed on the campus of such school.
 (D)Charitable organization official definedIn this paragraph, the term charitable organization official means a person who has a memorandum of understanding with a charitable organization to receive food donations on behalf of such organization.; and
 (2)in paragraph (2)(B), by inserting , including guidance with respect to donations through charitable organization officials under paragraph (1)(B). after necessary.
			